In an action to recover damages for injuries to person and property resulting from an automobile accident, plaintiff Mary Reilly appeals, as limited by plaintiffs’ brief, from so much of a judgment of the Supreme Court, Queens County, entered February 13, 1958, upon a verdict of $2,500 in her favor, after a jury trial, as awards her said sum. The appeal is on the ground of the inadequacy of such verdict of $2,500. Said plaintiff claimed that she sustained a.whiplash injury to her neck. It appears that since birth, her third cervical vertebra has been fused to the fourth, and the fifth to the sixth. There was evidence that in a subsequent occurrence, a year and *989a half after the instant accident, her husband stopped their car suddenly and she was thrown forward and struck her head. Judgment insofar as appealed from affirmed, without costs. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.